Title: To George Washington from Lieutenant Colonel Thomas Seymour, 6 October 1778
From: Seymour, Thomas
To: Washington, George


          
            Dear General
            Hartford Octr 6th 1778
          
          I have the honour to inclose your Excellency Copy of Act of our Assembly, by Lt Ellsworth, directing me to apply for payment of the Troops of Light Horse while in Service in July 1776, under my Command. to this purpose have at last obtained the necessary Pay Rolls from the several Captains, & made out the Abstracts therefrom—it is possible that these may not, in all Respects, be conformable to the present mode; but as that was the first tour of our militia Horse from this State, or perhaps any other, & before any proper form was known, of reducing their wages or Expences on the March, to the present perfect method, hope the same may meet your Excellencys approbation.
          The Reason for not transmiting the abstracts sooner, has been oweing to some or other of the Captains being out in service, so that their Rolls have been delayd—I should have taken great pleasure in waiting upon your Excelly in person, but the Circumstances of my Family, at present, would not allow—Lt Ellsworths Rect in my behalf will be equivalent to mine—The Wages of the Staff am at a loss for the Rule, 
            
            
            
            which beg may be Supplied in the Abstract accordingly—I am—with every Consinderation of Respect—yr Excellencys most Obt hble servt
          
            Thos Seymour
          
        